United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1178
                                   ___________

William Frank Marshall,                 *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Don Holloway, Sheriff of                *    [UNPUBLISHED]
Pennington County, et al.               *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: June 26, 2003

                                  Filed: August 6, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      William Marshall appeals the district court’s1 grant of summary judgment in
favor of Pennington County Sheriff Don Holloway. We affirm.

      Marshall was detained at the Pennington County, South Dakota, Jail on the
night of November 25, 2000. Marshall filed suit pursuant to 42 U.S.C. § 1983,


      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
alleging that throughout that night and the following morning jail officials failed to
afford him appropriate medical treatment for his stroke-like symptoms and thus were
deliberately indifferent to his medical condition in violation of his Eighth and
Fourteenth Amendment rights. See Liebe v. Norton, 157 F.3d 574, 577 (8th Cir.
1998) (citing Estelle v. Gamble, 429 U.S. 97, 104, 50 L. Ed. 2d 251, 97 S. Ct. 285
(1976)) (“The Supreme Court has held that prison inmates have a constitutional right,
under the Eighth Amendment, to have serious medical needs addressed.”). Having
reviewed the record in the light most favorable to Marshall, as we must on summary
judgment, we conclude that the district court did not err in ruling that Marshall was
not treated with deliberate indifference to his serious medical needs. As the record
shows, Marshall was monitored and then taken to the hospital when his condition
worsened.

      Marshall brought this action against Holloway in his official capacity as Sheriff
of Pennington County; therefore, it must be treated as a suit against Pennington
County. Id. at 578 (citing Hafer v. Melo, 502 U.S. 21, 25 (1991)). “[I]n a § 1983
action, a municipality may only be held liable for constitutional deprivations if the
deprivation is the result of a policy or custom of the municipality.” Id. at 578-79.
Accordingly, even if Marshall had demonstrated that a constitutional deprivation
occurred, his claim against Pennington County would fail, for he has pointed to no
evidence that the County had a policy or custom of deliberate indifference to an
inmate’s medical needs.

      The judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                         -2-